 ANAMAG621Anamag and International Union of Electrical, Tech-nical, Salaried & Machine Workers, AFL-CIO,Petitioner. Case 9-RC-1475630 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN, BABSON, STEPHENS, ANDCRACRAFTOn 16 June 1986 the Regional Director forRegion 9 issued the attached Decision and Direc-tion of Election in the above-entitled proceeding inwhich he found, inter alia, that the Employer'steam leaders are not supervisors within the mean-ing of Section 2(11) of the Act.Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules andRegulations, the Employer filed with the Board atimely request for review of the Regional Direc-tor's decision and a motion that the scheduled elec-tion be stayed. By unpublished Order dated 11 July1986, a panel of the Board 1 denied the Employer'smotion for Stay; accordingly, the election was con-ducted as scheduled on 14 July 1986 and the bal-lots were impounded pending a ruling on the Em-ployer's request for review. By unpublished Orderdated 22 July 1986, the panel granted the Employ-er's request for review solely with respect to thesupervisory status of the Employer's team leaders.Pursuant to the Board's procedures, the ballots re-mained impounded pending the Board's Decisionon Review.The Board has considered the entire record inthis case, including the parties' briefs on review,and has decided to affirm the Regional Director'sdecision.We conclude, in agreement with the RegionalDirector and essentially for the reasons articulatedby him in the attached decision, that the Employ-er's team leaders are not supervisors as defined inSection 2(11) of the Act and, therefore, should beincluded in the unit found appropriate. In so con-cluding, we note the novel and rather complexconceptual framework within which team leadersperform their functions, a framework which surelywas not contemplated by the drafters of the Actover 50 years ago. Nevertheless, the guidelines thatCongress has set out in Section 2(11) sufficientlyenable us to analyze and conclude that the degreeof a.uthority possessed by the team leaders fails toestablish that they are supervisors. We recognizealso that, given the novelty of the team-leader con-cept and its potential for widely variant utilizationChairman Dotson and Members Johansen and Babsonin the workplace, it would be unrealistic to assumethat the case before us is necessarily in any wayrepresentative. Consistent with Board practice ininterpreting the 2(11) exclusion, we shall continueto evaluate the particular circumstances of eachcase, applying each of the statutory indicia, to de-termine whether a designated "team leader" pos-sesses or exercises supervisory authority.In operating its facility, the Employer utilizes aJapanese managerial philosophy commonly re-ferred to as the "team concept," which encouragesthe participation of employees along with manage-ment in making decisions that affect the operationsof an employer's business.2 As stated by the Re-gional Director, "[t]his philosophy. . . is designedto promote employee participation in decisionmaking and to foster open communication betweenmanagement and employees." Through applicationof the team concept, the Employer has organizedits production employees into six "teams." Employ-ees are referred to as "team members." Each teamis led by a "team leader." Team leaders are rank-and-file employees who have been elected by ma-jority vote of the members of the particular teamto serve for an indefinite period of time. The Em-ployer has placed no eligibility requirements orother limitations on whom the team members maychoose as their team leader, the frequency withwhich the team members may replace their teamleader, or the number of times an employee mayserve as a team leader. Hence, each team leaderserves solely at the will of the members of his orher team; the Employer has never interfered with ateam's selection of its team leader. The teams as awhole routinely participate in decisionmaking re-garding such personnel functions as discipline, joband overtime assignments, and performance effi-ciency appraisals.The Regional Director found that the Employ-er's team leaders "do not . . . possess or exercisesupervisory authority on an independent basis infurtherance of management's interest," but rather"function primarily as spokespersons on behalf oftheir respective teams." He further found that"[a]ny nominal authority which [the team leaders]may possess by virtue of their' elected positions isderived from the team's tacit support, which canbe withdrawn at any time." The Regional Directoremphasized that team leaders serve solely at the2 The team concept is one of several labor-management cooperationplans recently implemented in this country to foster increased efficiencyand to improve the competitive posture of Amencan business See, gener-ally, Bureau of Labor-Management Relations and Cooperative Programs,U.S. Dept of Labor, BLMR 113, U.S. Labor Law and the Future ofLabor-Management Cooperation (1987), Schlossberg and Fetter, U.S.Labor Law and the Future of Labor-Management Cooperation, 37 Lab. L.J.595 (1986), Japan, U.S.A., Business Week, July 14, 1986 at 45.284 NLRB No. 72 622DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDteams' discretion and can be removed at any time;act primarily as employee spokespersons regardingthe teams' decisions concerning personnel matterssuch as discipline, performance appraisals, job as-signments, and overtime; and serve as a conduit be-tween members of their teams and management.The record supports the Regional Director'sfindings. The existence of team leaders' authoritysufficient to warrant a finding of supervisory statusis largely preempted by the decision-making powerof the team members and/or the presence of guide-lines issued by the Employer with respect to sever-al personnel functions. For example, any decisionspertaining to discipline of an employee for otherthan attendance-related reasons almost always aremade by consensus of the entire team. Typically,team leaders merely memorialize the team's deci-sion, even in instances when the team leader him-self disagrees with the team's decision, such aswriting the warning notices that the team has de-termined to be the appropriate discipline. Althoughteam leaders may initiate the process of issuing dis-ciplinary warnings, so too may team members.Thus, in one instance a team member "wrote up" averbal warning to a fellow team member and askedother team members and the team leader to sign it.The record further indicates that in those instancesin which a team leader issued a warning without ateam meeting being held, the team members hadexpressed their dissatisfaction to the team leaderand/or the team leader had spoken with his or herteam advisor, a stipulated supervisor, about theparticular employee prior to the issuance of thewarning. Finally, although there is testimony thatteam leaders have recommended that particularemployees be terminated or transferred to differentteams, and that some of these recommendationswere followed, the record does not establish thatthe disciplinary action taken by management wasthe direct result of the team leaders' recommenda-tions, or that those recommendations were accept-ed without independent investigation by manage-ment.With regard to attendance-related discipline, theEmployer's attendance system limits the team lead-ers' role to counseling employees (i.e., advisingthem to "straighten up"), and then only if the teamleader is made aware of the pendency of an attend-ance warning.3 Under this system, warnings areautomatically administered when a production em-ployee accumulates a set number of points or "oc-3 In conjunction with this point, we note that the team leaders' duty inspecifying the reasons for tardiness or absence on employee timesheets islargely ministerial due to the exacting specifications of the system. Thereis a code for each type of excuse, and the team leader merely records theproper code for the excuse offered by the team member.currences." These warnings, which consist ofstandardized forms completed by the plant manag-er's secretary, are given to the appropriate teamleader for delivery to the employee involved.Team leaders thus have little or no discretion withregard to attendance-related discipline, though onoccasion, based on complaints from team members,they have spoken with individual team membersabout their absences or tardiness.The foregoing evidence makes clear that teamleaders do not exercise independent judgment as apart of the disciplinary process. The participationof the teams with respect to nonattendance-relateddiscipline, and the guidelines established by theEmployer with respect to attendance-related disci-pline, virtually foreclose the exercise of discretionin these matters by the team leaders.Team leaders' responsibility for assignment anddirection of work is, as stated by the Regional Di-rector, "generally routine and based to a largeextent on the team's production requirements."Team members' work assignments generally are de-termined by the team as a group. Team leadersconvey to their team members instructions fromthe team advisor or production control advisorsconcerning incoming orders or rush jobs. Althougha team leader may on occasion request that an em-ployee work at a different machine, team leaderscannot require them to move from their preas-signed job; when a team member refuses such re-quests, the team leader must seek assistance from astipulated supervisor. Similarly, although teamleaders may instruct that a particular machine bestarted or stopped, such instructions are based onproduction requirements established by manage-ment. The evidence does not establish that theteam leaders' duties in this area require independentjudgment. To the contrary, the team leaders' dutiesare routine, for the most part requiring only thatthe team leader function as "a conduit for manage-ment instructions," and are not indicative of super-visory_statlis. See Feralloy West Co., 277 NLRB1083, 1085 (1985).Team members also participate in the decision-making process regarding overtime assignments.With respect to weekend overtime, managementgenerally informs team leaders in advance exactlywhich machines will need to be operated on whatdays. Typically, the team as a group determines themethod by which such weekend overtime will bedistributed among team members. Less clear, how-ever, is the testimony regarding how "daily over-time," that is, overtime occurring during the regu-lar workweek, is distributed. Although there issome indication that at least a few team leadersmay have exercised some authority in this area and ANAMAG623may have selected the employees they would askfirst to work overtime,4 we conclude that thisfactor is insufficient to warrant a finding that theteam leaders are supervisors. In addition to thegenerally vague testimony concerning assignmentof overtime, we note that such authority as may beexercised by the team leaders in this area is furtherrestricted by the fact that each team leader isbound by the wishes of his team and that the Em-ployer has advised team leaders that overtimeshould be distributed in an equitable fashion. Theeffectiveness of these constraints as a check on theteam leaders' authority is illustrated by the fact thatin one instance, team members felt that their teamleader was giving himself an excessive amount ofovertime and therefore removed him from the teamleader position.In the same vein, the Employer's performanceappraisal system provides additional evidence ofthe participation of the entire team, as opposed tosupervision solely by the team leader. The recordshows that all production employees perform atone of seven skill levels, each of which is assigneda specific wage rate. If a team member desires toMove up a level, a team meeting is held and theteam votes on the increase. If the team votesagainst granting the requested increase, the teammember's skill level remains unchanged. If theteam approves the request, the appraisal committee(consisting of four management representatives,three team members, and the team leader of theemployee seeking the increase) considers the re-quest. A request is granted if five of the eight com-mittee members vote to approve the increase.The team leaders' role in handling "grievances"appears to be minimal at best. Record testimony in-dicates that at the first step of the grievance proce-dure the employee may take his complaint to histeam leader. If the team leader cannot resolve it,the employee then takes the complaint to increas-ingly higher levels of management. However, therecord suggests that the term "grievance" appliesto a rather limited set of circumstances. Examplesof such "grievances" appearing in the record in-clude situations where a team member needed abox of rags, problems with machines, and schedul-ing problems, and these "grievances" are often re-solved by a team member, a team advisor, and/orthe maintenance department. Thus, the foregoingfails to demonstrate that the team leaders are re-4 One former team leader testified that he had called in people withoutmanagement's approval when overtime was needed. However, as the tes-timony in this area is vague, and as this team leader's experience appearsto be atypical of that of the overwhelming majority of team leaders, wefind that this testimony is not indicative of any supervisory authority ofthe team leaders generally. Cf. Yanport Sand & Gravel, 267 NLRB 150,151 (1983).quired to exercise any significant degree of inde-pendent judgment.Hiring, in contrast to the other matters discussed,is an area in which the team members do not havedirect involvement. Although team leaders are in-volved in the hiring process, they do not have theauthority to hire. Once the Employer has decidedthat additional employees are needed, four manage-ment officials separately conduct 15-minute inter-views with each candidate. Any one managementofficial may reject a candidate for hire. If the can-didate completes this process successfully and is ac-ceptable to management, the team leaders as agroup conduct a 15-minute interview with each po-tential employee. The team leaders then vote oneach individual and rank them in order of their de-sirability as employees. Team leaders also interviewand rank laid-off employees for recal1.5 This evi-dence does not establish the team leaders' supervi-sory status. In the first instance, as noted above,candidates must be accepted by a unanimous voteof management before they can even be consideredby the team leaders. Second, the team leaders' par-ticipation in the interviewing process appears to bedirected primarily toward ensuring that successfulcandidates are compatible with existing team mem-bers, as well as the team concept generally. SeeU.S. Pollution Control, 278 NLRB 274 (1986); Keno-sha News Publishing Corp., 264 NLRB 270, 271(1982); Willis Shaw Frozen Food Express, 173NLRB 487, 488 (1968). Lastly, the Employer fur-nishes team leaders involved in the interviewingprocess lists of permissible and impermissible ques-tions, and sometimes management representativeshave been present during the team leaders' inter-views of applicants.Finally, such factors as supervisor-to-employeeratio and the occasional substitution of team leadersfor team advisors do not warrant a finding of su-pervisory status here. That the ratio of employeesto supervisors on the two later shifts will, if theteam leaders are found not to be supervisors, berather high is not determinative. The record testi-mony suggests that the work performed by the5 The Employer contends that employees have been recalled as aresult of the team leaders' decision that they needed additional employ-ees The record does not support this assertion Rather, the record showsthat at least two team leaders "hollered" for 2 to 4 months before theEmployer agreed, m May 1985, to recall additional workers, and does notshow that the Employer's agreement to recall employees was a result ofthe team leaders' 'decision"The Employer also argues that a prospective employee will not behired if any single team leader rejects the prospective employee. Howev-er, the undisputed testimony of several witnesses was that team leadersdetermined which employees to hire by majority vote That one of thosewitnesses also testified that he could not recall any Instance in which anapplicant was hired who received less than unanimous approval does notnecessarily establish that a unanimous vote was reqiured. 624DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDproduction employees is fairly routine and repeti-tive, and thus requires minimal supervision. In ad-dition, as noted by the Regional Director, there is ateam advisor on each shift who patrols the entirefacility and who is readily available if needed. Withrespect to the Employer's past practice of allowingteam leaders to substitute for absent team advisors,that practice was stopped in the year preceding thehearing and, therefore, team leaders no longer haveoccasion to serve as team advisors. Moreover,when team leaders did substitute, it was on an in-frequent and sporadic basis, and we can not deter-mine from the record whether, even on such occa-sions, they possessed all of the authority of theteam advisors.In sum, for the reasons stated above and in thepertinent parts of the attached Decision and Direc-tion of Election, we agree with the Regional Di-rector that the evidence does not warrant a findingthat the Employer's team leaders are supervisorswithin the meaning of Section 2(11) of the Act.The election was held 14 July 1986 and the bal-lots were impounded. Having affirmed the Region-al Director's findings, we shall direct the RegionalDirector to open and count the ballots and to issuethe appropriate certification.ORDERThe case is remanded to the Regional Directorfor Region 9 with instructions to open and countthe ballots cast in the 14 July 1986 election and,thereafter, to issue the appropriate certification.DECISION AND DIRECTION OF ELECTION4.A question affecting commerce exists concerningthe representation of certain employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.25.The following employees of the Employer consti-tute a unit appropriate for the purpose of collective bar-gaining within the meaning of Section 9(b) of the Act:32 At the commencement of the hearing held in this matter, the Em-ployer moved to dismiss the petition on the ground that the underlyingshowing of Interest was tainted However, the Employer has not request-ed an Investigation of the showing of interest at any time dunng thependency of this proceeding. In any event, I am administratively satisfiedthat the Employer's contention Is without merit, particularly in view ofmy findmg concerning the supervisory status of the team leaders Ac-cordingly, the motion to dismiss is hereby denied3 The Employer, a linuted partnership, is engaged m the manufacture,nonretail sale and distribution of magnet wire at four plants located m theStates of Kentucky and Indiana. The Carrollton, Kentucky facility,which is the only location involved in this proceeding, employs approxi-mately 71 employees in the unit found appropriate. There is no history ofcollective bargaining affecting any of these employees.The Petitioner seeks to represent a unit composed of all full-time andregular part-time production and maintenance employees including teamleaders, maintenance technicians, quality assurance technicians and thedie technician, but excluding all office clerical employees, salesmen, pro-fessional employees, guards and supervisors as defined in the Act TheEmployer, contrary to the Petitioner, would exclude the six teams leadersThe Carrollton, Kentucky facility occupies a buildingapproximately 400 yards in length and operates on three8-hour work shifts, 5 days a week, with occasional week-end overtime. Approximately 58 production employeesare employed in four distinct work areas: drawing, flat-mill, vitrotex and shipping. Plant Manager Mueller hasoverall administrative responsibility for daily operations.Reporting directly to Mueller are two production con-trol advisors, the quality assurance manager, the plantengineering manager, and the office manager, all ofwhom work the first shift. In addition, there are threeteam advisors, one for each shift, who the parties agreeare statutory supervisors.The record discloses that the maintenance technicianswork closely with other unit employees. Team membersfrequently assist technicians engaged in repairing a mal-functioning machine and the members, some of whomhave welding skills, often volunteer for weekend mainte-nance work under the direction of the technicians. Allfour maintenance technicians were formerly employed asteam members. Although the technicians have attendedcourses on hydraulics and training sessions conducted bymanufacturers of the machinery in use at the facility,there are no educational prerequisites for the position.The present technicians all hold a high school degree orits equivalent.The Employer has classified maintenance techniciansas salaried personnel and hence some of the fringe bene-fits provided differ slightly from those accorded to pro-duction employees. In contrast to team members, mainte-nance technicians are not subject to the Employer's at-tendance control policy and do not receive a shift differ-ential. The technicians are appraised annually and award-ed merit increases, based on the type of evaluation re-ceived, rather than given across the board wage in-creases. Finally, like other salaried employees, the tech-nicians receive an Employer-paid pension contribution of3 percent, as opposed to 2 percent for production em-ployees, life and accident insurance equivalent to theirfull salary with the option to purchase additional cover-age, and paid sick leave with a long term disabilityoption. Production employees are provided with a$15,000 life insurance policy and limited sick leave. Thetechnicians do, however, receive overtime pay for hoursworked in excess of 40 per week. The basic salary rangeof a maintenance technician is equivalent to that of ateam leader. Maintenance technicians are hired by theplant engineering manager subject to final approval bythe plant manager.The quality assurance technicians are responsible forinspecting incoming raw materials, preparing productionmanufacturing information sheets used by machine oper-from the unit as statutory supervisors. It also contends that the four main-tenance technicians and three quality assurance technicians, respectively,lack any community of interest with production employees so as to war-rant their inclusion in an overall unit and should constitute separate main-tenance and quality assurance units. The Employer also urges the exclu-sion of the die technician from the unit on the ground that he is, alterna-tively, a supervisory, managerial or technical employee. Finally, the par-ties disagree as to the eligibility of approximately eight laid off employeeswhom the Petitioner contends, contrary to the Employer, have a reasona-ble expectancy of recall. ANAMAG625ators as guides in filling customer orders, and auditingthe quality level of production by periodically testingrandomly selected samples. The quality assurance techni-cians also monitor the lubricating solution used in thefiatmill and drawing machines. They occasionally substi-tute for team advisors on weekends and participate onemployee appraisal committees. The record discloses,however, that the quality assurance manager independ-ently investigates any adverse recommendation made bya quality assurance technician concerning an employee'sproficiency or skill level. Although the quality assurancetechnicians have primary responsibility for quality con-trol, team members, as well, are expected to performrountine quality checks during the manufacturing proc-ess. Machine operators inspect and tag defective reels ofwire for scrap whereas the quality assurance techniciansissue "stop" orders if a machine is consistently manufac-turing a substandard product.All full-time and regular part-time productionand maintenance employees including team leaders,quality assurance technicians, maintenance techni-cians and the die technician, but excluding all officeclerical employees, accounting employees, salesmen,professional employees, guards and supervisors asdefined in the Act.